Citation Nr: 0800629	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  04-07 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the right shoulder, including as secondary to the 
service-connected disabilities of the right knee.  

2.  Entitlement to service connection for degenerative joint 
disease of the left knee, including as secondary to the 
service-connected disabilities of the right knee.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
November 1973.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which in pertinent part, denied entitlement to 
individual unemployability, and service connection for 
degenerative joint disease of the right shoulder and 
degenerative joint disease of the left knee.  

The Board notes that in the VA Form 9, Appeal to Board of 
Veterans' Appeals, received in March 2004, the veteran 
indicated that he wanted to have a Decision Review Officer 
(DRO) hearing.  A November 2004 DRO Conference Report shows 
that a DRO hearing was scheduled for November 4, 2004; 
however, the veteran's representative indicated that the 
veteran wished to have a new VA examination in lieu of the 
scheduled hearing.  It was agreed upon to schedule the 
veteran for an additional VA examination in lieu of the DRO 
hearing.  As such, the Board finds that there is no hearing 
request pending at this time.  

In the VA Form 9, the veteran also indicated that he only 
wished to appeal the issues of service connection for his 
back condition, right shoulder condition, and individual 
unemployability.  Subsequently thereafter, by rating decision 
dated in May 2005, the RO granted service connection for 
degenerative joint disease of the lumbar spine and tendonitis 
of the right shoulder, each separately rated as 10 percent 
disabling.  The issues in controversy regarding these matters 
have been resolved.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).  The RO confirmed and continued the denial 
of service connection for degenerative joint disease of the 
right shoulder and degenerative joint disease of the left 
knee, however.  It also continued to adjudicate the issue of 
service connection for degenerative joint disease of the left 
knee, including as secondary to the service-connected 
disabilities of the right knee, as evident by the 
supplemental statement of the cases and an additional VA 
examination scheduled for the left knee condition.  Given the 
foregoing, the Board finds that the issues on appeal are as 
listed on the title page of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran currently 
has degenerative joint disease of the right shoulder that is 
due to any incident or event in military service; that was 
manifested to a degree of 10 percent or more within one year 
after separation from service; or that is proximately due to 
or the result of service-connected right knee disabilities.  

3.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran currently 
has degenerative joint disease of the left knee that is due 
to any incident or event in military service; that was 
manifested to a degree of 10 percent or more within one year 
after separation from service; or that is proximately due to 
or the result of service-connected right knee disabilities.  

4.  The competent and probative evidence of record 
demonstrates that the veteran's service-connected 
disabilities alone are not of such nature and severity as to 
prevent him from securing or following any substantially 
gainful employment.  


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the right shoulder was not 
incurred in or aggravated by the veteran's active military 
service, nor is it secondary to the service-connected right 
knee disabilities.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.310 (2007).

2.  Degenerative joint disease of the left knee was not 
incurred in or aggravated by the veteran's active military 
service, nor is it secondary to the service-connected right 
knee disabilities.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.310 (2007).  

3.  The criteria for a total disability rating based upon 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 3.340, 
3.341, 4.16 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Decision   
A.  Degenerative Joint Disease of the Right Shoulder and Left 
Knee

The veteran asserts that his right shoulder and left knee 
conditions became manifest as secondary to his service-
connected traumatic arthritis and internal derangement 
postoperative of the right knee.  In a February 2004 personal 
statement, the veteran explained that he injured his right 
shoulder when his service-connected right knee "collapsed."  
Thus, service connection is warranted.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection for certain "chronic 
diseases" (including arthritis) may be granted if manifest 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a) (2007).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).  

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Although the provisions of section 3.310 were recently 
amended, because the veteran's claims were pending before the 
regulatory change was made, the Board will consider the 
version of 38 C.F.R. § 3.310 in effect before the revision, 
as this version favors the veteran.  See generally VAOPGCPREC 
7-03 and VAOPGCPREC 3-00.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Due to the similar medical history and evidence related to 
the claims, as well as the similar disposition of the issues, 
the Board will address them in a common discussion.  

As stated previously, in order for service connection to be 
granted on a secondary basis, three elements must be present:  
a current disability, a service-connected disability, and a 
medical nexus.  See 38 C.F.R. § 3.310(a) (2007).  

In this case, the veteran has a current diagnosis of left 
patellar degenerative joint disease and degenerative joint 
disease of the right shoulder as noted in the June 2003 and 
November 2004 VA examination reports.  In addition, service 
connection is in effect for both internal derangement of the 
right knee postoperative and traumatic arthritis of the right 
knee.  Therefore, the first two elements are accordingly 
satisfied.  Nonetheless, the criteria for service connection 
on a secondary basis are not met.  The competent and 
probative medical evidence does not show that the veteran's 
disabilities are proximately due to or the result of his 
service connected right knee disabilities.  

Indeed, the post service treatment records reflect continuing 
complaints and treatment for the veteran's left knee and 
right shoulder conditions.  February 2003 x-rays revealed a 
normal left knee joint space and bony trabeculars with 
degenerative changes of the patella.  The radiologist 
concluded that there were degenerative changes of the 
patella, but an otherwise negative left knee.  Turning to the 
veteran's right shoulder condition, treatment records reflect 
multiple complaints of right shoulder pain after his right 
knee gave way, which resulted in him falling on his shoulder 
in April 2003.  Follow-up treatment records note continuous 
pain in the right shoulder with x-rays revealing increased 
pain, weakness due to injury, degenerative changes, and a 
narrowing AC (acromioclavicular) joint.  In May 2003, the 
veteran received additional VA outpatient treatment which 
revealed a severe muscle spasm to the right upper trapezius 
muscle with normal range of motion, and a December 2004 VA 
outpatient treatment record notes the veteran received 
temporary relief of his shoulder pain upon receipt of 
cortisone injections.  

In June 2003, the veteran underwent a VA examination.  During 
the examination, the veteran complained of left knee 
fatigability and lack of endurance along with "popping" and 
straining of his right shoulder after falling.  Physical 
examination revealed pain in his right shoulder with some 
limitation of motion, and normal active and passive range of 
motion of the left knee.  There was no pain, no painful 
motion, tenderness, or inflammatory signs of the left knee.  
The examiner diagnosed the veteran with left knee patellar 
degenerative joint disease and right shoulder degenerative 
joint disease.  The examiner opined that both conditions were 
"not likely due to r[igh]t knee condition[s]."  

In November 2004, the veteran was afforded a second VA 
examination for his right shoulder condition.  The veteran 
informed the examiner that his right knee gave way on him in 
April 2003, and he fell on his right shoulder.  Even though 
he did not suffer a dislocation or fracture, he could not 
raise his right shoulder after the accident.  Physical 
examination revealed pain, aching, weakness, and stiffness of 
the left shoulder with x-rays reflecting degenerative changes 
and narrowing of the AC joint.  The examiner diagnosed the 
veteran with degenerative changes and tendonitis of the right 
shoulder, and opined that the degenerative change of the 
right shoulder is "least likely than not caused by his right 
knee condition."  

Additionally, in a February 2005 addendum, a supervisory 
physician opined that based on a review of the November 2004 
VA examination report, there was no left knee condition and 
no basis of an etiological relationship with the service-
connected right knee disability.  

While two of the VA examination reports show a diagnosis of a 
degenerative joint disease of the left knee and right 
shoulder, all three reports fail to attribute the disorders 
to the veteran's service-connected right knee disabilities.  
There are no contrary medical opinions of record suggesting 
that the veteran's degenerative joint disease of the right 
shoulder and left knee are related to his service-connected 
right knee disabilities, and the veteran has not alluded to 
the existence of such medical opinion.  In addition, even 
though the veteran asserts that the 2003 VA examination 
report is inadequate because the examiner was rude and did 
not listen to his complaints, the Board finds that the record 
is adequate to render an equitable decision in this case.  
Review of all of the examination reports reveal that the 
examiners rendered objective opinions after reviewing the 
veteran's claims file, medical history, and examining him.  
The reports are therefore of great probative value.  Opinions 
offered by examiners based on a review of all the evidence on 
file is considered to be an important factor in reaching an 
informed opinion.  Owens v. Brown, 7 Vet. App. 429 (1995).  
As such, service connection for the right shoulder and left 
knee must be denied.  

Although the veteran does not contend that he incurred his 
right shoulder and left knee conditions in active service or 
on a direct basis, as due to an injury or disease incurred in 
active service, the Board notes that service connection on a 
direct basis is not warranted in this case.  There is no 
competent evidence of record showing that the veteran's right 
shoulder and left knee degenerative joint disease were 
incurred in, or are causally related to, service.  The 
service medical records reveal no complaints, treatment, or 
findings related to a right shoulder or left knee condition.  
In addition, there are no medical records in the claims file 
which show a right shoulder and left knee condition became 
manifest to a compensable degree within the first year after 
the veteran's discharge from service.  As noted, the first 
time the veteran is shown to have a left knee and right 
shoulder condition is in February 2003 and April 2003, 
respectively, which the Board notes is many years after the 
veteran separated from service.  

Although the veteran has asserted that he believes that his 
degenerative joint disease of the right shoulder and left 
knee are the results of his service-connected right knee 
disabilities, he has not been shown to have the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving medical 
diagnoses or medical etiology.  Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996); see Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Thus, his appellate assertions, which are 
inconsistent with the competent and credible evidence of 
record, are of little or no probative value.

Accordingly, the Board finds that a preponderance of the 
evidence is against the claims for service connection for 
degenerative joint disease of the right shoulder and left 
knee, including as secondary to service-connected right knee 
disabilities, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.

B.  Total disability Rating Based on Individual 
Unemployability (TDIU)

The veteran contends that he is unable to secure gainful 
employment due to his service-connected disabilities.  

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 60 
percent or more, or, if there are two or more disabilities, 
there is at least one disability ratable at 40 percent or 
more and additional disabilities to bring the combined rating 
to 70 percent or more.  The veteran's employment history, his 
educational and vocational attainment, as well as his 
particular physical disabilities are to be considered in 
making a determination on unemployability.  38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2007).  

The veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training, and previous 
work experience, but not his age or to any impairment caused 
by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 
4.16, 4.19.  

In this case, service connection is in effect for the 
following disabilities:  degenerative joint disease of the 
lumbar spine, evaluated as 10 percent disabling; tendonitis 
of the right shoulder, evaluated as 10 percent disabling; 
traumatic arthritis of the right knee, evaluated as 10 
percent disabling; and internal derangement postoperative of 
the right knee, evaluated as 30 percent disabling.  The 
combined rating is 50 percent.  Therefore, because the 
veteran does not have one service-connected disability rated 
as at least 60 percent or two or more disabilities with a 
combined rating of a least 70 percent, with one disability 
rated at 40 percent, the initial criteria for schedular 
consideration for the grant of TDIU under 38 C.F.R. § 4.16(a) 
are not met.  

Since the veteran fails to meet the percentage standards as 
set forth in 38 C.F.R. § 4.16(a), the Board must consider 
whether there is evidence to warrant referral for 
consideration of a TDIU on an extra-schedular basis, pursuant 
to 38 C.F.R. § 4.16(b).  The veteran's service connected 
disabilities, employment history, educational and vocational 
attainment, and all other factors bearing on the issue must 
be addressed.  38 C.F.R. § 4.16(b) (2007).  

For the veteran to prevail on a claim for TDIU on an extra-
schedular basis, the record must reflect some factor that 
takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

After careful review of the record, the Board finds that the 
evidence does not support a finding that referral of the case 
to the Director, Compensation and Pension Service for extra-
schedular consideration is warranted.  The Board is certainly 
aware that the veteran was forced to take an early retirement 
from his job as a dock worker due to his medical condition 
involving his right knee and low back.  In addition, the 
Board notes that the veteran wears back and knee braces and 
takes prescribed medication for pain because of his service-
connected disabilities.  Regardless, the evidence simply does 
not show he is unable to obtain substantially gainful 
employment solely due to his service-connected disabilities.  

In this regard, the veteran was provided a VA general medical 
examination in January 2006.  Upon physical examination of 
the veteran, the examiner diagnosed the veteran with internal 
derangement of the right knee postoperative with residual 
effects to include traumatic arthritis, lumbar strain with 
degenerative joint disease, and right shoulder with 
impingement syndrome and degenerative joint disease.  The 
examiner also determined that the veteran had the following 
physical limitations:  no lifting over 20 pounds, no 
repetitive lifting from 15 to 20 pounds, no climbing ladders 
or operating a forklift, no repetitive back bending task no 
more than 5 times per hour, no prolonged standing or walking 
no more than 20 minutes total of combined standing or walking 
per hour, no use of right arm above shoulder level, and no 
prolonged sitting without being allowed to stretch the back 
every 15 minutes.  However, the examiner did not opine that 
the veteran was unable to obtain or maintain substantially 
gainful employment.  The examiner noted that the veteran's 
disabilities impaired his ability to perform his job because 
of the type of work he did.  Additionally, in an October 2005 
personal statement, the veteran admitted to performing yard 
work as well as household chores even though the activities 
require him to rest afterwards.

The Board finds that there is no evidence showing anything 
out of the ordinary in the veteran's situation which would 
warrant referral of this case for extra-schedular 
consideration.  In making this determination, the Board is 
not refuting the veteran's noted physical limitations as 
stated in the January 2006 VA examination report or his own 
contentions that his service-connected disabilities affect 
his ability to walk or stand for long periods of time.  Even 
if the veteran is unable to engage in prolonged physical 
activity due to his service-connected disabilities, there is 
no evidence showing he is unable to sustain gainful 
employment in a sedentary job.  

The Board does not doubt the veteran sincerely believes he is 
unable to work because of his service-connected disabilities, 
and acknowledges the personal statements by his wife and his 
previous employer.  However, competent medical evidence is 
required to establish eligibility for TDIU benefits.  Neither 
the veteran, his wife, nor his previous employer is competent 
to state that the veteran is unemployable due to his service-
connected disabilities.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 92 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

The Board also acknowledges the veteran's assertions wherein 
he maintains that he was awarded Social Security disability 
benefits based on his service-connected disabilities, and 
that he "cannot understand why there is a double standard 
between the VA and Social Security in regards to 
unemployability."  In this regard, the Board points out that 
decisions of the Social Security Administration (SSA) 
regarding unemployability, while relevant, are not 
controlling with respect to VA determinations.  See Damrel v. 
Brown, 6 Vet. App. 242, 246 (1994); Murincsak v. Derwinski, 2 
Vet. App. 363, 370-72 (1992).  Adjudication of VA and Social 
Security claims is based on different laws and regulations.  
Additionally, the SSA reports clearly show that its 
determination also considered the veteran's degenerative 
joint disease of the right shoulder for which service 
connection is not in effect and the veteran's age, factors 
which are not for the Board's consideration.

Thus, the Board finds that a TDIU is not warranted and there 
is no evidence to warrant referral for consideration of a 
TDIU on an extra-schedular basis.  A preponderance of the 
evidence is against the claim for a TDIU, and there is no 
doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.  

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the April 2003 and May 2005 letters sent to the 
veteran.  In the April 2003 letter, the veteran was informed 
of the evidence necessary to substantiate the claim for 
service connection caused by a service-connected condition.  
The letter informed the veteran that he must show evidence of 
the claimed physical condition and a relationship between the 
claimed condition and the service-connected condition.  The 
May 2005 letter informed the veteran of the evidence 
necessary to substantiate the claim for entitlement to a 
total rating for compensation based on individual 
unemployability by informing him of the specific criteria 
needed for that benefit.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  Finally, he was told to submit any evidence in 
his possession that pertained to the claims.  By 
correspondence received in March and April 2006, the veteran 
checked that he had no additional information or evidence to 
submit.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, a March 2006 letter to the 
veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disability on 
appeal.  Although this notice was not issued before the July 
2003 rating decision, the veteran has not been prejudiced, as 
the veteran's pending claims are denied.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the veteran's service medical 
records, VA outpatient treatment records from January 2003 to 
December 2003, private treatment records dated February 2004 
to March 2004, and Social Security Administration (SSA) 
medical records.  The veteran was also provided VA 
examinations in connection with his claims.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for degenerative joint 
disease of the right shoulder, including as secondary to the 
service-connected disabilities of the right knee is denied.  

Entitlement to service connection for degenerative joint 
disease of the left knee, including as secondary to the 
service-connected disabilities of the right knee is denied.  

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.  



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


